Citation Nr: 0204850	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-10 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a disability 
characterized as left index finger capsular tear with 
associated traumatic arthritis of index and middle fingers, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
November 1952.  

This appeal arises from a November 1997 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico.  It was perfected for appeal 
in June 1998, and in January 2001, the veteran appeared at a 
hearing conducted by the undersigned at the RO.  In due 
course, a transcript of that hearing was associated with the 
claims file, and the matter transferred to the Board of 
Veterans' Appeals (Board) in Washington, DC.  

With respect to the issue on appeal, the Board notes that the 
veteran was originally service connected for a disability 
characterized as "capsular tear, lt index finger" in a 1953 
rating action.  That impairment was assigned a 10 percent 
disability evaluation.  In a November 1997 rating action, the 
RO established service connection for "post traumatic 
arthritis left index and middle finger."  Although by this 
action, service connection was obviously established for 
impairment to a second finger, the RO saw fit to evaluate 
them both as if they were a single disability entity, and 
continued the 10 percent evaluation.  The Board will examine 
whether rating the fingers individually or as a single entity 
would result in a rating higher than 10 percent.  The more 
favorable result, if there is one, will be implemented.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained.  

2.  The veteran's left middle finger disability is not shown 
to be productive of limitation of motion of that finger.  

3.  The veteran's left index finger may only be considered as 
favorably ankylosed.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a disability 
characterized as left index finger capsular tear with 
associated traumatic arthritis of index and middle fingers 
are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5219, 5223, 5225, 5226 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that with respect to the claim 
addressed herein, the veteran was notified of the evidence 
required to grant it by November 1997 and January 1998 rating 
decisions, and the statement of the case.  The discussions 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, together with his the 
records of his recent relevant treatment.  He also was 
examined for VA purposes in connection with his claim.  In 
this regard, the Board notes that at the 2001 hearing, the 
veteran's representative requested that the veteran be 
scheduled for another VA examination of his fingers.  The 
basis for that request, however, was the failure of the 
examiner to have the claims file for review at the time of 
the examination.  Although that is true, the record shows 
that the examiner was subsequently provided the claims file, 
which he did review, and which served as the basis for an 
addendum to his original examination report.  Further, 
regarding any treatment records, the veteran has made no 
specific reference to any such records, other than those 
which are presently in the claims file, and in this regard, 
it was indicated at the hearing, that the records he provided 
at that time included all the records of his relevant 
treatment.  As such, the Board finds that the development 
requirements of the VCAA also have been met.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied in this case, and that the Board may proceed to 
address the merits of the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, a review of the record reflects that the 
veteran was initially awarded service connection for a left 
(minor) index finger disability in a May 1953 rating action.  
At that time, a 10 percent disability evaluation was 
assigned, effective from November 1952.  This decision was 
based on a review of the veteran's service medical records, 
and the report of an examination conducted for VA purposes in 
April 1953.  The service medical records documented a 
February 1952 compound fracture of the middle phalanx of the 
2nd and 3rd fingers of the left hand, when the veteran's hand 
was pinned under a machine.  It also was noted that there was 
no artery or nerve involvement, although treatment included 
debridement and sutures.  The VA examination report revealed 
that the veteran complained of an inability to flex his left 
index finger completely into his palm, and inspection 
revealed limitation of flexion of the left index finger at 
the proximal interphalangeal joint to 90 degrees only.  This 
apparently limited the veteran's ability to roll his finger 
into the palm to completely to make a fist.  There was also 
slight hyperextension possible at this joint.  The diagnosis 
was "capsular tear healed, [left] index [finger at the] 
prox[imal] interphal joint; with 4"/2" limitation of 
flexion."  There were no limitations of the left third 
finger described in this report, although the presence of a 
3.5 cm healed laceration was noted.  

The 10 percent evaluation for the veteran's disability has 
remained in effect to the present time.  As mentioned in the 
Introduction, however, post traumatic arthritis of the left 
index and third finger was recognized as service connected in 
a November 1997 rating action.  

In connection with the veteran's present claim, the veteran 
was examined for VA purposes in August 1997, and the records 
of his outpatient treatment through 2000 were associated with 
the claims file.  (As indicated above, the veteran indicated 
that these outpatient records included all the records of his 
relevant treatment.)  The report of the examination for VA 
purposes reflects that the veteran did not complain of any 
finger pain, but rather of cramps in his index and middle 
fingers.  He also complained that he could not close these 
fingers well.  Physical inspection by the examiner revealed 
the presence of scars on the veteran's index and middle 
finger, which scars were neither tender or inflamed and had a 
good vascular supply.  They also were not ulcerated, adherent 
or herniated, and were not considered to affect the 
functioning of the fingers.  X-rays were interpreted as 
revealing mild osteoarthritis of both fingers.  

With respect to the motion of the fingers, the examiner noted 
that the veteran could touch with the tip of his left thumb, 
the tip of all the fingers of the left hand, and that with 
each finger tip of the left hand, he could touch the median 
transverse fold of the palm of the left hand.  Left hand 
muscle grip was described as 5/5, and no muscle atrophy of 
the left hand were noted.  Range of motion of the left index 
finger distal and proximal interphalangeal joints was to 60 
degrees flexion, and 0 degrees dorsiflexion.  

Outpatient treatment records dated in 1997 reflect that the 
veteran underwent a period of physical therapy in September 
and October of that year to address left hand complaints.  At 
this time, the veteran indicated that his left hand was 
painful, and his index finger stiff.  It was also observed 
that the veteran's left index finger was limited in flexion, 
and it was recorded during this time, that the veteran's left 
hand grip was 3+/5.  It was also noted, however, that there 
was no functional limitation observed.  During the period of 
this therapy, the veteran continued to complain of left index 
finger pain and stiffness, and at the end of this period of 
therapy, the veteran's left hand grip strength remained 3+/5, 
and he continued to exhibit limitation of finger flexion.  It 
also remained true, however, that "no functional limitation 
[was] observed."  

The veteran apparently next sought out medical care for his 
left hand in April 1998, when he was seen for complaints of 
numbness in his fingers.  Apparently, some consideration was 
given to a diagnosis of carpal tunnel syndrome, but this does 
not appear to have been confirmed.  Between May and June 
1998, the veteran was enrolled in a program which he was to 
attend two times per week for an hour.  The goals were to 
decrease hypersensitivity of the second and third digits of 
his left hand, and increase the strength and range of motion 
of these digits.  A home exercise program was also apparently 
instituted.  At the onset of this program, it was recorded 
that the range of motion of the proximal interphalangeal 
joint of the third finger of the left hand, and the distal 
interphalangeal joint of that finger were within normal 
limits.  With respect to the index finger, the range of 
motion of the proximal interphalangeal joint was to 75 
degrees.  The range of motion of the distal interphalangeal 
joint of that finger was to 70 degrees.  

At the completion of this program in mid-June 1998, the 
veteran indicated that subjectively, his hand was not much 
better.  Objective findings included limited flexion of the 
left index finger at the proximal and distal interphalangeal 
joints and pain with passive range of motion.  Apparently, 
however, there was full hand closure and no hypersensitivity.  

As already mentioned, these entries in 1998 were from the 
last occasion when the veteran sought any treatment for his 
finger disabilities.  At his hearing before the undersigned, 
the veteran indicated that he had retired from the Puerto 
Rico Police Department in 1987, and was no longer working.  
He also testified that he would occasionally experience 
cramps in his service-connected fingers, but that this would 
subside after he straightens them on a flat surface.  
Likewise, the veteran indicated that his fingers were not 
painful on a daily basis, and that he could touch the tip of 
his thumb with the tip of the remaining fingers on his left 
hand.  Although he apparently could not completely close his 
fist on the left, he estimated that he could grasp and carry 
a weight of 35 to 40 pounds in his left hand for a short 
distance.  As between the index and middle finger, the 
veteran stated that the index finger was more limited in its 
motion, and that overall, the index finger was worse than the 
middle finger.  

Under applicable criteria, degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, no added under 
diagnostic code 5003.  38 C.F.R. Diagnostic Code 5003.  For 
purposes of rating disability from arthritis, multiple 
involvement of the interphalangeal joints of the upper 
extremity are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45.  In the absence 
of limitation of motion, a 20 percent rating is assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent rating is assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Diagnostic Code 5003.  

With respect to impairment of fingers in particular, 
consideration is given to the presence or absence of 
favorable or unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.  (In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.)

When considered as essentially a single disability entity, 
favorable or unfavorable ankylosis of the index and middle 
finger of the minor hand is rated 20 percent disabling.  See 
Diagnostic Codes 5219, 5223.  When the fingers are evaluated 
individually, favorable or unfavorable ankylosis of the index 
finger is rated 10 percent disabling.  Diagnostic Code 5225.  
Similarly, favorable or unfavorable ankylosis of the middle 
finger also warrants a 10 percent rating.  Diagnostic Code 
5226.  

As set forth above, the veteran's middle finger is not 
actually shown to have any limitation of motion.  
Accordingly, it is neither favorably or unfavorably 
ankylosed, and when considered on its own, does not meet the 
criteria for a compensable evaluation under any applicable 
diagnostic code.  With respect to the index finger, since it 
is not shown that there is any metacarpophalangeal joint 
involvement, and its motion is possible to within 2 inches 
(5.1 cms.) of the median transverse fold of the palm, the 
finger may be considered only to manifest favorable 
ankylosis.  This warrants a 10 percent rating for that finger 
as indicated under Diagnostic Code 5225, which is the rating 
currently in effect.  

As already indicated, since it is not shown that the middle 
finger is either favorably or unfavorably ankylosed, (or 
indeed, that it is even affected by any limitation of 
motion), it would be inappropriate to assign any rating under 
either Diagnostic Code 5219 or 5223, since they contemplate 
multiple ankylosed fingers.  Furthermore, to consider an 
evaluation under Diagnostic Code 5003, where there is either 
a non-compensable limitation of motion in a joint, or no 
limitation of motion, requires consideration of the veteran's 
impairment as a single disability entity, i.e., as a group of 
minor joints.  Then, even assuming there was either only 
limitation of motion at a non-compensable level, or that 
there was no limitation of motion would yield no more than 
the 10 percent rating currently in effect.  (This is because 
if there was limitation of motion, but only at a non-
compensable level, a 10 percent rating is all that is 
authorized.  If there was no limitation of motion, a rating 
in excess of 10 percent would require incapacitating 
exacerbations, which are not shown.)  Accordingly, the 
consideration of the criteria set forth in Diagnostic Code 
5003 also fails to provide a basis upon which to assign an 
increased rating for the veteran's disability.  

Since the evidence in this case fails to show that whether 
the veteran's fingers are rated separately, or as a single 
entity, the criteria for an evaluation in excess of 10 
percent have been met, his appeal in this regard must be 
denied.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain, 
including during flare-ups, as discussed in the decision of 
the Court of Appeals for Veterans Claims in DeLuca v. Brown, 
supra.  In this regard, it must be acknowledged that the 
veteran has expressed complaints of pain and cramping over 
the years.  At the same time, however, no muscle atrophy of 
the hand has been observed, and in some records made during a 
period of time when the veteran sought treatment for his 
discomfort, it was specifically noted that there was no 
functional limitation observed.  Similarly, at his hearing, 
the veteran testified that his pain was not constant, and 
that he was could grasp and carry a weight of 35 to 40 pounds 
in his left hand for a short distance.  Under these 
circumstances, the Board finds that the veteran's current 
rating contemplates any impairment he may experience during a 
flare-up, and that consideration of the provisions of 
sections 4.40 and 4.45 does not call for the assignment of an 
increased disability rating above that which is now in 
effect.  


ORDER

Entitlement to an increased rating for a disability 
characterized as left index finger capsular tear with 
associated traumatic arthritis of index and middle fingers is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

